o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number info release date conex-109575-10 uil the honorable collin c peterson member u s house of representative sec_2603 wheat drive red lake falls mn attention --------------- dear congressman peterson this letter responds to your inquiry dated date on behalf of two of your constituents about the first-time_homebuyer credit specifically you asked whether a taxpayer can take the first-time_homebuyer credit for the purchase of a residence from the taxpayer’s parents you also asked about guidance we provide on the first-time_homebuyer credit generally a refundable_credit is available for a first-time_homebuyer of a principal_residence sec_36 of the internal_revenue_code the code to qualify for the credit the taxpayer cannot acquire the residence from a related_person including the taxpayer’s spouse the taxpayer’s ancestors eg parents and grandparents and the taxpayer’s lineal_descendants eg children and grandchildren sec_36 of the code further for purchases after date in addition to the related_persons listed above a taxpayer is not eligible for the credit if the taxpayer acquires the residence from his or her spouse’s ancestors or lineal_descendants sec_36 of the code as amended your constituents would not qualify for the first-time_homebuyer credit for purchasing a home from their respective parents related_persons under sec_36 of the code more information on the first-time_homebuyer credit is available on our website www irs gov and the instructions for form_5405 first-time_homebuyer credit and repayment of the credit conex-109575-10 i hope this information is helpful if you have any questions on the first-time_homebuyer credit please contact ---------------------at -------------------- sincerely william a jackson chief branch office of associate chief_counsel income_tax accounting
